Case 0:18-cv-61828-WPD Document 50 Entered on FLSD Docket 02/06/2019 Page 1 of 16



                        UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF FLORIDA

                           Case No. 18-61828-CIV-WPD/LSS


   AMGEN INC. and AMGEN
   MANUFACTURING LIMITED,

                    Plaintiffs,

         v.

   APOTEX INC. and APOTEX CORP.,

                    Defendants.


     DEFENDANTS APOTEX INC. AND APOTEX CORP.’S REPLY MEMORANDUM
     IN SUPPORT OF MOTION TO DISMISS PURSUANT TO FED. R. CIV. P. 12(b)(6)
Case 0:18-cv-61828-WPD Document 50 Entered on FLSD Docket 02/06/2019 Page 2 of 16



                                                     TABLE OF CONTENTS
                                                                                                                                         Page

   TABLE OF AUTHORITIES .......................................................................................................... ii 
   I.        INTRODUCTION .............................................................................................................. 1 
   II.       ARGUMENT ...................................................................................................................... 2 
             A.        The Prosecution History of the ’287 Patent Evinces a Clear and
                       Unmistakable Surrender of Claim Scope and Estoppel .......................................... 2 
             B.        This Case Meets the Standard for Collateral Estoppel ........................................... 4 
                       1.         The Present Litigation Plainly Involves Identical Claim Terms
                                  and Issues of Infringement .......................................................................... 4 
                       2.         This Court’s Constructions for the Terms “Thiol-Pair Ratio”
                                  and “Thiol-Pair Buffer Strength” Were Critical and Necessary
                                  for This Court’s Judgment in the Prior Litigation ...................................... 6 
                       3.         Amgen’s Legal Authority Cited in Arguing Against Collateral
                                  Estoppel is Readily Distinguishable ........................................................... 7 
             C.        Amgen’s Disavowal of Claim Scope and Collateral Estoppel From the
                       Prior Litigation Warrant Dismissal of Amgen’s Complaint For Failure
                       to State a Claim ....................................................................................................... 8 
             D.        The Court Need Not Assume that Amgen’s Baseless Allegations are True,
                       and the Allegations Do Not Warrant Discovery ..................................................... 9 
             E.        Apotex’s Motion Cites Coherus As Instructive, Not Precedential ....................... 10 
   III.      REQUEST FOR ORAL HEARING ................................................................................. 10 
   IV.       CONCLUSION ................................................................................................................. 10 




                                                                        i
Case 0:18-cv-61828-WPD Document 50 Entered on FLSD Docket 02/06/2019 Page 3 of 16



                                                  TABLE OF AUTHORITIES

   Cases                                                                                                                           Page(s)

   ArcelorMittal Atlantique et Lorraine v. AK Steel Corp.,
      908 F.3d 1267 (Fed. Cir. 2018)..................................................................................................7

   Armor Screen Corp. v. Storm Catcher, Inc.,
      No. 07-81091-CIV, 2009 WL 988846 (S.D. Fla. Mar. 10, 2009) .............................................4

   Bell Atl. Corp. v. Twombly,
       550 U.S. 544 (2007) ...................................................................................................................9

   Chaparro v. Carnival Corp.,
      693 F.3d 1333 (11th Cir. 2012) .................................................................................................9

   Genetic Techs. Ltd. v. Bristol-Myers Squibb Co.,
      72 F. Supp. 3d 521 (D. Del. 2014) .............................................................................................2

   Kan. Penn Gaming, LLC v. Collins,
      656 F.3d 1210 (10th Cir. 2011) .................................................................................................9

   Mamani v. Berzain,
     654 F.3d 1148 (11th Cir. 2011) .................................................................................................9

   Nestle USA, Inc. v. Steuben Foods, Inc.,
      884 F.3d 1350 (Fed. Cir. 2018)..................................................................................................6

   Omega Eng’g, Inc. v. Raytek Corp.,
     334 F.3d 1314 (Fed. Cir. 2003)..................................................................................................2

   Personalized Media Commc’ns, LLC v. Apple Inc.,
      No. 2:15-cv-1366, 2016 WL 5719701 (E.D. Tex. Sept. 13, 2016)............................................7

   Purdue Pharma L.P. v. Mylan Pharms. Inc.
      No. 15-cv-1155-RGA-SR, 2017 WL 784989 (D. Del. Mar., 1, 2017) ......................................7

   In re Schering Plough Corp. Intron/Temodar Consumer Class Action,
       678 F.3d 235 (3d Cir. 2012)................................................................................................. 9-10

   Yodlee, Inc. v. Plaid Technologies,
      No. 14-cv-1445-LPS, 2016 WL 204372 (D. Del. Jan. 15, 2016) ..............................................7




                                                                        ii
Case 0:18-cv-61828-WPD Document 50 Entered on FLSD Docket 02/06/2019 Page 4 of 16



   I.     INTRODUCTION
          Amgen’s Opposition to Apotex’s Motion to Dismiss misrepresents the facts,
   misrepresents the law, and is an exercise in trying to create confusion and doubt where none
   exists. Amgen’s Opposition rests on legal authority that is plainly distinguishable from the facts
   at hand, and Apotex respectfully submits that the Court should find that Amgen is collaterally
   estopped from proceeding with its bare, conclusory allegations set forth in Amgen’s Complaint,
   which fail to satisfy the Iqbal/Twombly pleading standard.
          Under the doctrine of prosecution history disclaimer, it is wholly appropriate for this
   Court to consider arguments Amgen made during prosecution to evaluate the literal scope of the
   claims of U.S. Patent No. 9,856,287 (“the ’287 patent”). As discussed in Apotex’s Motion,
   Amgen clearly and unmistakably disclaimed any coverage of a protein refolding process that
   merely uses an oxidant and reductant and does not relate the oxidant and reductant
   concentrations using the equations of the ’287 patent. Amgen’s Complaint does not and cannot
   cite anything in Apotex’s aBLAs showing that Apotex’s manufacturing process infringes the
   limitations of claim 16 of the ’287 patent that require the “amounts of the oxidant and reductant
   are related through a thiol-pair ratio and thiol-pair buffer strength” and “the thiol-pair buffer
   strength maintains the solubility of the solution.” Thus, the fact that Apotex’s accused process
   indisputably does not relate its oxidant and reductant concentrations using the claimed “thiol-pair
   ratio” or “thiol-pair buffer strength” is dispositive of the infringement inquiry—regardless of
   whether Amgen alleges literal infringement or infringement under the doctrine of equivalents.
          Nor is there any reason for the Court to delay ruling on Apotex’s Motion until after claim
   construction. The cases Amgen cites in its Opposition are clearly distinguishable from the facts
   at hand. And Amgen cannot credibly argue that the phrases “thiol-pair ratio” and “thiol-pair
   buffer strength” were not construed in the prior litigation, or should have different meanings in
   the context of the ’287 patent. In the prior litigation Amgen unequivocally argued, and this
   Court held, that the “thiol-pair ratio” and “thiol-pair buffer strength” cannot be calculated in the
   solution where protein re-folding occurs. Because the specifications of the ’138 and ’287 patents
   are identical, there is no basis for Amgen’s assertion that the “thiol-pair” claim terms have
   different meanings or should be read in a different context in the ’287 patent. Further, there can
   be no dispute that this Court’s constructions for these terms were “critical and necessary” to
   findings that supported entry of final judgment for Apotex. Indeed, this Court found that

                                                     1
Case 0:18-cv-61828-WPD Document 50 Entered on FLSD Docket 02/06/2019 Page 5 of 16



   Apotex’s manufacturing process did not infringe the claims of the ’138 patent because a thiol-
   pair buffer strength of 2mM or greater was not met.
          Finally, no further discovery is needed in this case. The parties fully litigated these same
   issues in the prior litigation involving the ’138 patent, including full discovery of Apotex’s
   manufacturing process. Much of that discovery, including the relevant disclosures from
   Apotex’s aBLAs, became publicly available during Amgen’s appeal of this Court’s judgment in
   favor of Apotex. Thus, Amgen had all that it needed in order to investigate Apotex’s possible
   infringement of the ’287 patent, but could only come up with the bare, conclusory allegations set
   forth in its Complaint. There is simply no basis to prolong this case, and Apotex’s motion to
   dismiss should be granted.

   II.    ARGUMENT
          A.      The Prosecution History of the ’287 Patent Evinces a Clear and
                  Unmistakable Surrender of Claim Scope and Estoppel
          Amgen alleges that arguments it made to the U.S. Patent Office (“PTO”) during
   prosecution of the ’287 patent were not a surrender of claim scope and do not estop Amgen from
   alleging infringement under the doctrine of equivalents. See D.E. 46 at 13-16. However, to be
   clear, Amgen’s arguments to the PTO that resulted in issuance of the ’287 patent are relevant to
   both limiting the application of the doctrine of equivalents (as discussed in Apotex’s Motion),
   and in assessing the literal scope of the claims under the doctrine of prosecution history
   disclaimer. See Omega Eng’g, Inc. v. Raytek Corp., 334 F.3d 1314, 1323 (Fed. Cir. 2003).
   Prosecution history disclaimer excludes from the claims of the ’287 patent any subject matter
   that was clearly and unmistakably disavowed during prosecution. Id. Further, despite Amgen’s
   arguments to the contrary, the Court may consider the prosecution history of the ’287 patent in
   deciding a motion to dismiss. See Genetic Techs. Ltd. v. Bristol-Myers Squibb Co., 72 F. Supp.
   3d 521, 526 (D. Del. 2014) (“A court may also take judicial notice of the prosecution histories,
   which are ‘public records.’”), aff’d sub nom., Genetic Techs. Ltd. v. Merial L.L.C., 818 F.3d
   1369 (Fed. Cir. 2016).
          In assessing whether Amgen’s arguments to the PTO during prosecution of the ’287
   patent evinced a “clear and unmistakeable” disavowal of claim scope, it is important to first note
   what is not in dispute. Amgen’s Opposition does not dispute that the three prior art references
   (Oliner, Schlegl, and Hevehan) the PTO cited in its rejection of the pending claims of the ’287

                                                    2
Case 0:18-cv-61828-WPD Document 50 Entered on FLSD Docket 02/06/2019 Page 6 of 16



   patent each disclosed a process for protein refolding that used an oxidant and reductant. It is
   similarly undisputed that Amgen responded to the PTO’s rejections by amending the claims to
   require that “the amounts of the oxidant and reductant are related through a thiol-pair ratio and a
   thiol-pair buffer strength” and the “thiol-pair buffer strength maintains the solubility of the
   preparation.” See, e.g., D.E. 9, Exh. 9 at 2, claim 25. Finally, there can be no dispute that each
   and every independent claim of the ’287 patent requires a “thiol-pair ratio” and “wherein the
   thiol-pair ratio is in the range of 0.001-100.”
           Amgen nonetheless argues there was no clear disavowal of claim scope because:
   (1) Amgen’s arguments to the PTO were applicable only to certain dependent claims of the ’287
   patent that recite the equations for calculating the “thiol-pair ratio” and “thiol-pair buffer
   strength”; and (2) the PTO allowed the claims of the ’287 patent for reasons unrelated to
   Amgen’s arguments. Id. Amgen is incorrect, and its arguments are contradicted by a plain
   reading of the prosecution history of the ’287 patent.
           First, Amgen alleges that its arguments to the PTO concerning the prior art’s failure to
   disclose a “thiol-pair ratio” and “thiol-pair buffer strength” “have no bearing on the scope of the
   ’287 Patent’s independent claims” because the equations to calculate these claim terms appear
   only in dependent claims. Id. However, each and every independent claim of the ’287 patent
   (claims 1, 10, 16, and 26) requires a “thiol-pair ratio,” as well as the limitation “wherein the
   thiol-pair ratio is in the range of 0.001-100.” See D.E. 9, Exh. 7 at col. 18, ll. 34-37; col. 19, ll.
   12-15, ll. 63-67; col. 20, ll. 53-57. Thus, the independent claims of the ’287 patent clearly
   require calculation of a “thiol-pair ratio” in order to determine whether that limitation is met.
   Further, the ’287 patent defines the “thiol-pair ratio” and “thiol-buffer strength” solely using the
   equations set forth in the dependent claims, and discloses no other way to ascertain these
   limitations. See D.E. 9, Exh. 7 at col. 6, ll. 46-55 and 56-68. Therefore, Amgen’s assertion that
   it “did not make any statements during prosecution suggesting that use of the equations is
   required to practice the methods of the independent claims” (D.E. 46 at 16) is plainly
   contradicted by the words of the independent claims themselves. As a result, Amgen’s
   arguments to the PTO that its invention was different from the prior art because of the required
   “thiol-pair ratio” and “thiol-buffer strength” should in no way be limited to specific dependent
   claims of the ’287 patent.
           Second, Amgen clearly and unmistakably surrendered subject matter relating to protein

                                                      3
Case 0:18-cv-61828-WPD Document 50 Entered on FLSD Docket 02/06/2019 Page 7 of 16



   refolding methods that merely use an oxidant and reductant and do not relate their concentrations
   using a “thiol-pair ratio” or “thiol-pair buffer strength.” Such prior art protein refolding methods
   that use an oxidant and reductant without relating their concentrations using Amgen’s equations
   are precisely what Oliner, Schlegl, and Hevehan disclosed, and the PTO accepted Amgen’s
   arguments that its invention was different from the protein refolding methods disclosed in these
   references. Indeed, the only arguments the PTO viewed favorably in differentiating the ’287
   patent’s claims from the prior art were those that related to the prior art failing to disclose the use
   of a “thiol-pair ratio” and “thiol-pair buffer strength.” Specifically, as stated in the PTO’s Notice
   of Allowability, “[t]he following is an examiner’s statement of reasons for allowance: the claims
   are allowable because the most pertinent prior art neither teaches nor suggests the final
   thiol-pair ratio or strength as set forth in claims 34, 35, 56-57, 65-67, and 72.” D.E. 9, Exh. 10
   at 2 (emphasis added).
          For these reasons, Amgen’s arguments that there was no clear disavowal of claim scope
   over the prior art are plainly contradicted by the prosecution history of the ’287 patent, and
   should therefore be rejected.

          B.      This Case Meets the Standard for Collateral Estoppel
          Amgen argues that collateral estoppel does not apply because the ’287 patent raises
   different issues of claim construction and infringement, and because this Court’s claim
   construction in the prior litigation was not a “critical and necessary” aspect of the judgment. See
   D.E. 46 at 11-13. However, Amgen’s Opposition attempts to draw distinctions between the
   claim terms of the ’138 and ’287 patent where none exist, and plainly misrepresents the basis for
   this Court’s prior judgment in Apotex’s favor.

                  1.      The Present Litigation Plainly Involves Identical Claim Terms and
                          Issues of Infringement
          Amgen’s argument that the issues in this case and in the prior litigation are not
   “identical” is without merit. Id. at 11. Where, as here, the same claim terms are used in related
   patents having identical specifications, they must be construed consistently. See Armor Screen
   Corp. v. Storm Catcher, Inc., No. 07-81091-CIV, 2009 WL 988846, at *20 (S.D. Fla. Mar. 10,
   2009) (“Since Patent ’852 is a continuation-in-part of Patent ’085, the common term “securing”
   in both patents should be construed consistently”) citing NTP, Inc. v. Research In Motion, Ltd.,
   418 F.3d 1282, 1293 (Fed. Cir. 2005) (holding that because the patents at issue “all derive from

                                                     4
Case 0:18-cv-61828-WPD Document 50 Entered on FLSD Docket 02/06/2019 Page 8 of 16



   the same parent application and share many common terms, we must interpret the claims
   consistently across all asserted patents.”)
          Nor can there be any doubt that the term “redox buffer strength” (in the ’138 patent) and
   the term “thiol-pair buffer strength” (in the ’287 patent) must be construed identically. See
   D.E. 46 at 9-10. Indeed, during the prior litigation Amgen recognized that the specification of
   the ’138 patent (which is identical to that of the ’287 patent) uses these terms interchangeably.
   In construing the term “redox buffer strength” in the prior litigation, this Court first noted that:
                  Amgen’s construction is: “Also called ‘buffer thiol strength,’
                  ‘thiol-pair buffer strength,’ or ‘thiol-pair strength,’ defined by the
                  following equation: 2[oxidant] + [reductant] where the
                  concentrations are the concentrations in the redox component.”
   D.E. 9, Exh. 3 at Appx8 (emphasis added). Relying on Amgen’s arguments that “redox buffer
   strength” and “thiol-pair buffer strength” are interchangeable terms, this Court in the prior
   litigation construed the term “redox buffer strength” as follows:
                  [B]ased upon the language of the claim and the specification, the
                  Court construes the term “redox buffer strength” as follows:
                  “Also called ‘buffer thiol strength,’ ‘thiol-pair buffer strength,’ or
                  ‘thiol-pair strength,’ defined by the following equation: 2[oxidant]
                  + [reductant] where the concentrations are the concentrations in the
                  redox component.”
   Id. at Appx8-9 (emphasis added).
          Further, the fact that the claims of the ’287 patent require a “solution” and do not require
   a “redox component” is irrelevant, and Amgen’s argument that the “thiol-pair” terms in the ’287
   patent appear in a different “operative context” is pure sophistry. First, while the word
   “solution” does not literally appear in the claims of the ’138 patent, the “solution” in claim 16 is
   indisputably where protein refolding occurs and is interchangeable and synonymous with the
   “refold mixture” recited in claims 1 and 10 of the ’287 patent. Compare D.E. 9, Exh. 7, col. 18,
   l. 41 (claim 1: “incubating the refold mixture . . .”) with col. 20, l. 3 (claim 16: “incubating the
   solution . . .”). Indeed, this Court recognized in the prior litigation that both the redox
   component and refold mixture are both solutions, stating that:
                  The parties agree[d] on the equation for defining the redox buffer
                  strength, but dispute[d] which solution (the redox component or
                  the refold mixture) should be used as the basis for calculating the
                  redox buffer strength.
   Id. at Appx8 (emphasis added).

                                                      5
Case 0:18-cv-61828-WPD Document 50 Entered on FLSD Docket 02/06/2019 Page 9 of 16



           Moreover, during the prior litigation Amgen argued that:
                   Apotex has . . . distorted the [’138] patent’s teachings to leave the
                   incorrect impression that the concentrations of redox chemicals
                   (i.e., oxidants and reductants) used to calculate the thiol-pair ratio
                   and redox buffer strength according to Equations 1 and 2,
                   respectively, are concentrations in the “refold solution,” i.e.
                   refold mixture.
   D.E. 9, Exh. 2 at 9 (emphasis added). The above passage illustrates that Amgen plainly
   recognized that the refold mixture in claim 1 of the ’138 patent is the “solution” where protein
   refolding occurs. Further, the above passage illustrates that Amgen recognized that the term
   “redox component” requires nothing more than an oxidant and a reductant. Thus, Amgen’s
   argument that the ’287 patent’s claims do not require a “redox component” is patently false, as
   every independent claim of the ’287 patent requires both “an amount of oxidant” and “an amount
   of reductant.” D.E. 9, Exh. 7, col. 18, ll. 32-33; col. 19, ll. 10-11, 61-62; col. 20, ll. 51-52. In
   sum, Amgen’s use of the term “solution” and omission of the term “redox component” do
   nothing to change the “operative context” of claim 16 of the ’287 patent, as Amgen’s Opposition
   alleges.
           In view of Amgen’s arguments that were adopted by this Court in the prior litigation, its
   argument that the specification and claims of the ’287 patent require a construction for the terms
   “thiol-pair ratio” and “thiol-pair buffer strength” that is calculated in the refold mixture (i.e., the
   “solution”) is incredible and strains credulity. Contrary to Amgen’s Opposition, Nestle USA,
   Inc. v. Steuben Foods, Inc., 884 F.3d 1350 (Fed. Cir. 2018) is plainly applicable to this case
   because the ’138 and ’287 patents have identical specifications, and it is thus axiomatic that the
   ’138 and ’287 patents use the “thiol-pair” terms in the same fashion. The fact that the word
   “solution” or “preparation” appears in the claims of the ’287 patent does not change the analysis.
   It is telling that Amgen’s Opposition fails to cite any authority to support the proposition that
   claim terms must be construed with reference to surrounding claims terms.

                   2.      This Court’s Constructions for the Terms “Thiol-Pair Ratio” and
                           “Thiol-Pair Buffer Strength” Were Critical and Necessary for This
                           Court’s Judgment in the Prior Litigation
           In finding that Apotex’s manufacturing process did not infringe the ’138 patent in the
   prior litigation, this Court’s construction for the term “redox buffer strength” was “critical and
   necessary” to the finding that Apotex’s accused process did not use a “buffer strength” of 2mM


                                                      6
Case 0:18-cv-61828-WPD Document 50 Entered on FLSD Docket 02/06/2019 Page 10 of 16



   or greater. D.E. 9, Exh. 4 at Appx28-31, Appx36-38. Indeed, this Court could not have reached
   that conclusion without relying on its claim construction for the term “thiol-pair buffer strength.”
   Thus, despite Amgen’s arguments to the contrary, the Court’s construction of the term “thiol-pair
   buffer strength” played a “critical and necessary” part in the determination that Apotex’s
   manufacturing process did not infringe the claims of the ’138 patent.

                  3.      Amgen’s Legal Authority Cited in Arguing Against Collateral
                          Estoppel is Readily Distinguishable
          Amgen’s legal authority relied on in arguing against the applicability of collateral
   estoppel is readily distinguishable from the facts at hand. D.E. 46 at 11-13. In Yodlee, Inc. v.
   Plaid Technologies, collateral estoppel did not attach to a prior litigation because it did not go to
   trial or result in a final decision. See No. 14-cv-1445-LPS, 2016 WL 204372, at *3 (D. Del. Jan.
   15, 2016). Here, however, the prior litigation involving the ’138 patent went to trial, and the
   Court issued a final decision. The facts in Purdue Pharma L.P. v. Mylan Pharms. Inc. are also
   distinguishable. In Purdue, the claim term in question in one patent was found to be a required
   limitation of the claims, whereas in another patent it was not necessarily a limitation of the
   claims. No. 15-cv-1155-RGA-SR, 2017 WL 784989, at *3-5 (D. Del. Mar., 1, 2017), adopted by
   2017 WL 2569604 (D. Del. June 13, 2017). Again, the facts are different in this case. There is
   no dispute that the terms “thiol-pair ratio” and “thiol-pair buffer strength” are required
   limitations of the claims of both the ’138 and ’287 patents.
          Amgen also cites Personalized Media Commc’ns, LLC v. Apple Inc. to support its
   position, a case that is also distinguishable. D.E. 46 at 12. Personalized Media involved a
   determination as to whether claims from two patents were virtually identical for the purposes of
   determining patent eligibility under 35 U.S.C. § 101. No. 2:15-cv-1366, 2016 WL 5719701, at
   *2-3 (E.D. Tex. Sept. 13, 2016), adopted by 2016 WL 5475798 (E.D. Tex. Sept. 28, 2016).
   Thus, the court was not addressing whether collateral estoppel applied for claim constructions for
   the same terms used in two related patents with identical specifications, as is the case here.
   Amgen’s reliance on ArcelorMittal Atlantique et Lorraine v. AK Steel Corp. is similarly
   misplaced, as the inquiry there involved the question of whether collateral estoppel applied to
   different accused products. 908 F.3d 1267, 1274-1277 (Fed. Cir. 2018). There is no dispute that
   Amgen now accuses the same manufacturing process that was the subject of the prior litigation
   involving the ’138 patent as now infringing the claims of the ’287 patent.


                                                     7
Case 0:18-cv-61828-WPD Document 50 Entered on FLSD Docket 02/06/2019 Page 11 of 16



          For these reasons, Apotex respectfully submits that Amgen is collaterally estopped from
   alleging Apotex’s manufacturing process infringes any claim of the ’287 patent or that Amgen
   can now argue that the “thiol-pair” claim terms in the ’287 patent should be construed differently
   from this Court’s claim constructions in the prior litigation involving the ’138 patent.

          C.      Amgen’s Disavowal of Claim Scope and Collateral Estoppel From the Prior
                  Litigation Warrant Dismissal of Amgen’s Complaint For Failure to State a
                  Claim
          As Apotex’s Motion makes clear, Amgen’s Complaint fails to plead beyond mere
   conclusions how Apotex’s manufacturing process infringes any claim of the ’287 patent. And
   given the opportunity to clarify exactly how Apotex’s manufacturing process infringes the claims
   of the ’287 patent in its Opposition, Amgen similarly failed to do so, instead relying on the same
   ambiguous, conclusory language from its Complaint. Such bald conclusions, without anything
   more, cannot satisfy the pleading standard set forth in Twombly and Iqbal.
          The ’287 patent discloses that refolding proteins with a redox system (i.e., an oxidant and
   reductant) was well known in the prior art and is thus not the subject of the alleged invention of
   the ‘287 patent. D.E. 9, Exh. 7 at col. 1, ll. 53-57. It was the relationship of the oxidant and
   reductant through the thiol-pair ratio and thiol-pair buffer strength that served as the crux of the
   alleged invention. While Amgen’s Complaint cites only claim 16 of the ’287 patent (D.E. 1 at ¶
   34), all of the independent claims (and thus all dependent claims) require that the “amounts of
   the oxidant and reductant are related through a thiol-pair ratio and thiol-pair buffer strength” (see
   D.E. 9, Exh. 7 at claim 1, 10, 16, and 26). Further, as discussed above, each independent claim
   requires calculating the “thiol-pair ratio” to determine whether it “is in the range of 0.001-100,”
   and the sole basis disclosed for making this calculation is by using the equations recited in the
   dependent claims. See D.E. 9, Exh. 7 at col. 6, ll. 46-55 and 56-68. Make no mistake, only by
   specifically using these equations in a protein refolding process can an alleged infringer satisfy
   the element of the “amounts of the oxidant and reductant are related through a thiol-pair ratio and
   thiol-pair buffer strength.”
          To be sure, any manufacturing process that merely uses an oxidant and reductant as a part
   of its refolding process, without anything more, cannot literally infringe the claims of the ’287
   patent. To this end, that is where Amgen’s literal infringement allegations fall apart. All Amgen
   points to in both its Complaint and Opposition is that Apotex uses an amount of an oxidant and a
   reductant in its refolding process. Indeed, in the only paragraphs of its Complaint that compare
                                                     8
Case 0:18-cv-61828-WPD Document 50 Entered on FLSD Docket 02/06/2019 Page 12 of 16



   Apotex’s manufacturing process with claim 16 of the ’287 patent, Amgen has no problem
   specifying the disclosure of Apotex’s aBLA that satisfies certain elements, such as the specific
   protein; the amount of oxidant and reductant; and the denaturant, aggregation suppressor, and
   protein stabilizer. D.E. 1, ¶¶ 36-40. But when it comes to identifying what in Apotex’s aBLAs
   satisfies the limitation “amounts of the oxidant and reductant are related through a thiol-pair ratio
   and thiol-pair buffer strength” of claim 16, Amgen merely recites the claim limitation. Id. at
   ¶ 39. Amgen would just like this Court to takes its word for it, citing to four pages of Apotex’s
   aBLA, without explaining where Apotex relates the amount of oxidant and reductant through the
   thiol-pair ratio and thiol-pair buffer strength. There is no dispute, Apotex never relates the
   amount of oxidant or reductant through a thiol-pair ratio and thiol-pair buffer strength. If Apotex
   did, surely Amgen would have pointed it out in its Opposition.
          Similarly, Amgen fails to identify where the limitation “the thiol-pair buffer strength
   maintains the solubility of the solution” of claim 16 appears in Apotex’s aBLAs. Just like the
   “take our word for it” allegations regarding the thiol-pair ratio and thiol-pair buffer strength
   limitation discussed above, Amgen similarly recites the claim language and four pages of
   Apotex’s aBLAs that allegedly infringe this limitation. But where in this four pages of Apotex’s
   aBLAs is this limitation met? Amgen does not specify, because it cannot do so. As Apotex
   discussed in its Motion to Dismiss, this limitation was important for Amgen to overcome the
   prior art during prosecution; yet, when it comes to alleging infringement, Amgen does nothing
   more than make unsupported, bald conclusions.

          D.      The Court Need Not Assume that Amgen’s Baseless Allegations are True,
                  and the Allegations Do Not Warrant Discovery
          Where, as here, allegations are more conclusory than factual, then the court need not
   assume their truth. See Mamani v. Berzain, 654 F.3d 1148, 1153-54 (11th Cir. 2011); Chaparro
   v. Carnival Corp., 693 F.3d 1333, 1337 (11th Cir. 2012).
          Further, the plausibility standard “calls for enough fact[s] to raise a reasonable
   expectation that discovery will reveal evidence” of the defendant’s liability. Bell Atl. Corp. v.
   Twombly, 550 U.S. 544, 556 (2007). Thus, Iqbal/Twombly serve to “avoid ginning up the costly
   machinery associated with our civil discovery regime on the basis of a largely groundless claim.”
   Kan. Penn Gaming, LLC v. Collins, 656 F.3d 1210, 1214 (10th Cir. 2011). A plaintiff cannot
   survive a motion to dismiss by arguing that discovery might reveal a theory of liability. See In re


                                                     9
Case 0:18-cv-61828-WPD Document 50 Entered on FLSD Docket 02/06/2019 Page 13 of 16



   Schering Plough Corp. Intron/Temodar Consumer Class Action, 678 F.3d 235, 248 (3d Cir.
   2012) (granting dismissal because it was “pure conjecture” to conclude that discovery would
   reveal facts sufficient to support plaintiffs’ infringement theory). This rule is especially relevant
   here, as this suit was brought after the parties engaged in full discovery relating to Apotex’s
   aBLAs and manufacturing processes in a prior litigation, the very same aBLAs and
   manufacturing processes accused of infringement in this case. Indeed, Amgen had all of the
   information it needed to raise a plausible case of infringement, and yet Amgen’s Complaint
   failed to do so.

           E.         Apotex’s Motion Cites Coherus As Instructive, Not Precedential
           Amgen argues that the Court should disregard the Coherus decision because it involved:
   (1) a different patent and a different manufacturing method; (2) literal infringement, not the
   doctrine of equivalents; and (3) another court did not grant a motion on the pleadings on the
   same patent involved in the Coherus case. D.E. 46 at 17-18. However, Apotex’s Motion cites
   Coherus as instructive because it involved a district court’s analysis and handling of similar bald,
   conclusory allegations in a Complaint. The fact Coherus involved a different patent is irrelevant.
           Similarly irrelevant is the fact that Amgen alleges literal infringement in this case while it
   alleged infringement under the doctrine of equivalents in Coherus. As explained above,
   Amgen’s arguments during the prosecution of the ’287 patent similarly limit the literal scope of
   the claims under the doctrine of prosecution history disclaimer. In either case, Amgen’s clear
   and unmistakable surrender of subject matter during the prosecution of the ’287 patent makes its
   unsupported infringement allegations untenable and ripe for dismissal.
           Further, the fact that the Mylan court did not follow the Coherus court’s dismissal of the
   case is equally inapposite. In Mylan, the court found that claim construction was necessary in
   order to rule on the defendant’s motion on the pleadings. This case is different. As discussed
   above, no claim construction is necessary because the claim limitations relevant to Apotex’s
   Motion to Dismiss were construed by this Court in the prior action involving the ’138 patent.
   III.    REQUEST FOR ORAL HEARING
           Apotex joins Amgen’s request for an oral hearing. Counsel for Apotex is not available
   the week of March 4-8, 2019 due to business travel overseas.
   IV.     CONCLUSION
           For the foregoing reasons, Apotex’s motion to dismiss should be granted.

                                                    10
Case 0:18-cv-61828-WPD Document 50 Entered on FLSD Docket 02/06/2019 Page 14 of 16




     Dated: February 6, 2019            Respectfully submitted,

                                        By: /s/Simeon D. Brier
                                        Simeon D. Brier (Florida Bar No. 525782)
                                        Matthew B. Criscuolo (Florida Bar No. 58441)
                                        COZEN O’CONNOR
                                        One North Clematis Street
                                        Suite 510
                                        West Palm Beach, FL 33401
                                        Telephone: 561-515-5250
                                        Email: sbrier@cozen.com
                                               mcriscuolo@cozen.com

                                        and

                                        Kerry B. McTigue
                                        Barry P. Golob
                                        W. Blake Coblentz
                                        Aaron S. Lukas
                                        COZEN O’CONNOR
                                        1200 Nineteenth Street NW
                                        Washington, DC 20036
                                        Telephone: 202-912-4800
                                        Email: kmctigue@cozen.com
                                               bgolob@cozen.com
                                               wcoblentz@cozen.com
                                               alukas@cozen.com
                                        and

                                        Keri L. Schaubert
                                        COZEN O’CONNOR
                                        Cozen O'Connor
                                        277 Park Avenue
                                        New York, NY 10172
                                        212-883-4900
                                        Email: kschaubert@cozen.com
                                        Attorneys for Defendants Apotex Inc. and
                                        Apotex Corp.




                                        11
Case 0:18-cv-61828-WPD Document 50 Entered on FLSD Docket 02/06/2019 Page 15 of 16



                                  CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on February 6, 2019, I electronically filed the foregoing
   document with the Clerk of the Court using CM/ECF. I also certify that the foregoing document
   is being served this day on all counsel of record identified on the attached Service List in the
   manner specified, either via transmission of Notices of Electronic Filing generated by CM/ECF
   or in some other authorized manner for those counsel or parties who are not authorized to
   electronically receive Notices of Electronic Filing.

                                                 /s/Simeon D. Brier
                                                 Simeon D. Brier




                                                    12
Case 0:18-cv-61828-WPD Document 50 Entered on FLSD Docket 02/06/2019 Page 16 of 16



                                             SERVICE LIST

   John F. O’Sullivan
   Allen P. Pegg
   Jason D. Sternberg
   HOGAN LOVELLS
   600 Brickell Ave., Suite 2700
   Miami, FL 33131
   Telephone: (305) 459-6500
   Facsimile: (305) 459-6550
   Email: john.osullivan@hoganlovells.com
          allen.pegg@hoganlovells.com
          jason.sternberg@hoganlovells.com

   Of Counsel:
   Nicholas Groombridge
   Jennifer H. Wu
   Jennifer Gordon
   Jacob T. Whitt
   Stephen A. Maniscalco
   Golda Lai
   PAUL, WEISS, RIFKIND, WHARTON & GARRISON
   1285 Avenue of the Americas
   New York, NY 10019
   Telephone: (212) 373-3000
   Facsimile: (212) 757-3990
   Email: ngroombridge@paulweiss.com
          jwu@paulweiss.com
          jengordon@paulweiss.com
          jwhitt@paulweiss.com
          smaniscalco@paulweiss.com
          glai@paulweiss.com

   Wendy A. Whiteford
   Kimberlin Morley
   Eric Agovino
   AMGEN INC.
   One Amgen Center Drive
   Thousand Oaks, CA 91320
   Telephone: (805)447-1000
   Facsimile: (805) 447-1010
   Email: wendy@amgen.com
          kmorley@amgen.com
          eagovino@amgen.com
   Attorneys for Plaintiffs Amgen Inc. and
   Amgen Manufacturing Limited

                                                 13
